NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  15-MAR-2021
                                                  07:45 AM
                                                  Dkt. 65 SO




                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 RAUL MANUEL RIOS, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           (HONOLULU DIVISION)
                        (CASE NO. 1DTA-19-01049)


                       SUMMARY DISPOSITION ORDER
      (By: Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

             Defendant-Appellant Raul Manuel Rios (Rios) appeals

from the Notice of Entry of Judgment and/or Order and

Plea/Judgment entered on September 24, 2019 (Judgment), and

Amended Notice of Entry of Judgment and/or Order and

Plea/Judgment entered on November 7, 2019 (Amended Judgment), in

the District Court of the First Circuit, Honolulu Division

(District Court).1/




1/
       The Honorable Harlan Y. Kimura presided.
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             On April 1, 2019, Rios was charged by Complaint with

Operating a Vehicle After License and Privilege Have Been

Suspended or Revoked for Operating a Vehicle Under the Influence

of an Intoxicant (OVLPSR-OVUII), in violation of Hawaii Revised

Statutes (HRS) § 291E-62(a)(1) and/or (a)(2) (Supp. 2019).2/

             Rios raises a single point of error on appeal,

contending that there was not substantial evidence to support his

conviction.

             Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Rios's point of error as follows:

             The Hawai#i Supreme Court has long held:
             [E]vidence adduced in the trial court must be considered in
             the strongest light for the prosecution when the appellate
             court passes on the legal sufficiency of such evidence to
             support a conviction; the same standard applies whether the
             case was before a judge or a jury. The test on appeal is
             not whether guilt is established beyond a reasonable doubt,


2/
       HRS § 291E-62(a) provides, in relevant part:

                   § 291E-62 Operating a vehicle after license and
             privilege have been suspended or revoked for operating a
             vehicle under the influence of an intoxicant; penalties.
             (a) No person whose license and privilege to operate a
             vehicle have been revoked, suspended, or otherwise
             restricted pursuant to this section or to part III or
             section 291E-61 or 291E-61.5, or to part VII or part XIV of
             chapter 286 or section 200-81, 291-4, 291-4.4, 291-4.5, or
             291-7 as those provisions were in effect on December 31,
             2001, shall operate or assume actual physical control of any
             vehicle:

                   (1)   In violation of any restrictions placed on the
                         person's license;

                   (2)   While the person's license or privilege to
                         operate a vehicle remains suspended or
                         revoked[.]

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          but whether there was substantial evidence to support the
          conclusion of the trier of fact. Indeed, even if it could
          be said in a bench trial that the conviction is against the
          weight of the evidence, as long as there is substantial
          evidence to support the requisite findings for conviction,
          the trial court will be affirmed.

                      "Substantial evidence" as to every material
                element of the offense charged is credible evidence
                which is of sufficient quality and probative value to
                enable [a person] of reasonable caution to support a
                conclusion. And as trier of fact, the trial judge is
                free to make all reasonable and rational inferences
                under the facts in evidence, including circumstantial
                evidence.

          State v. Batson, 73 Haw. 236, 248-49, 831 P.2d 924, 931
          (1992).

State v. Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31

(2007).

          Rios argues that the State of Hawai#i (State) failed to

adduce substantial evidence that (a) Rios was the person

identified in the exhibits purporting to establish that his

license was revoked, and/or (b) Rios recklessly operated his

vehicle while his license was revoked.

          Rios cites State v. Pantoja, 89 Hawai#i 492, 974 P.2d

1082 (App. 1999), a case in which this court examined the

sufficiency of the evidence identifying the defendant as the same

person who was previously convicted of the relevant offense.            In

Pantoja, we noted that the fact that a defendant has the same

name as the previously convicted individual is insufficient and

there must be other evidence tying the defendant to the prior

conviction.   Id. at 495, 974 P.2d at 1085 (citing State v. Nishi,

9 Haw. App. 516, 528, 852 P.2d 476, 482 (1993)).




                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Here, Honolulu Police Department (HPD) Officer Mark

Borowski (Officer Borowski) testified that he stopped Rios, Rios

handed the officer an expired permit, and Rios admitted that he

did not have a license.   Officer Borowski also identified Rios in

court as the person stopped and arrested.     HPD Officer Arlene Ah

You (Officer Ah You) testified that she was involved with Rios's

prior arrest for   Operating a Vehicle Under the Influence of an

Intoxicant (OVUII) and identified Rios in court.      Officer Ah You

testified that, in conjunction with Rios's OVUII arrest, she

personally read the Notice of Administrative Revocation form

(Revocation Form) to Rios and both she and Rios signed the form.

The Revocation Form was admitted into evidence, along with a

certified Traffic Abstract generated on April 5, 2019 (Abstract),

and a certified copy of the September 27, 2018 ADLRO

Administrative Review Decision (Decision).     The Abstract

contains, inter alia, Rios's name, driver's license number,

social security number, and date of birth, as do the Decision and

the Revocation Form.   This evidence, along with the two officers'

testimony, was sufficient evidence to identify Rios as the same

person whose license was revoked.

           Rios also argues that the State failed to adduce

substantial evidence that he was aware that his license had been

revoked.   The state of mind required to establish an offense

under HRS § 291E-62(a)(1) is not specified and, therefore, is



                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


established if a person acts intentionally, knowingly, or

recklessly.   HRS § 702-204 (2014).

          "A person acts recklessly with respect to attendant

circumstances when he consciously disregards a substantial and

unjustifiable risk that such circumstances exist."          HRS § 702-

206(3)(b) (2014).
          A risk is substantial and unjustifiable within the meaning
          of this section if, considering the nature and purpose of
          the person's conduct and the circumstances known to him, the
          disregard of the risk involves a gross deviation from the
          standard of conduct that a law-abiding person would observe
          in the same situation.

HRS § 702-206(3)(d) (2014).

          Circumstantial evidence and reasonable inferences

arising from the evidence of a defendant's acts, conduct, and all

of the circumstances may be sufficient to establish the requisite

state of mind.   See, e.g., State v. Eastman, 81 Hawai#i 131, 141,

913 P.2d 57, 67 (1996).

          Here, Officer Ah You testified that, on September 22,

2018, she read the Revocation Form to Rios and that he

acknowledged that he received it and signed the form.           The

Revocation Form indicated that Rios was arrested for OVUII, and

that Rios was unlicensed or his license was expired, as well as

that a decision as to whether his license and privilege to

operate a vehicle in the State would be administratively revoked

would be mailed to him not later than eight days after the date

of issuance of the Notice, i.e., the Revocation Form.           Thus, Rios

consciously disregarded a substantial and unjustifiable risk that


                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


his license was revoked when he drove his car five months later

when he was stopped and arrested by Officer Borowski.

Accordingly, even though there was no direct evidence that Rios

was aware that his license had been revoked, we conclude that

there was sufficient evidence that Rios consciously disregarded a

substantial and unjustifiable risk that his license was revoked

to support his conviction for OVLPSR-OVUII.

          For these reasons, the District Court's September 24,

2019 Judgment and November 7, 2019 Amended Judgment are affirmed.

          DATED: Honolulu, Hawai#i, March 15, 2021.

On the briefs:
                                      /s/ Katherine G. Leonard
Jon N. Ikenaga,                       Presiding Judge
Deputy Public Defender,
for Defendant-Appellant.              /s/ Keith K. Hiraoka
                                      Associate Judge
Sonja P. McCullen,
Deputy Prosecuting Attorney,          /s/ Clyde J. Wadsworth
City and County of Honolulu,          Associate Judge
for Plaintiff-Appellee.




                                  6